Case 3:19-cv-00365-JAG-RCY Document 27 Filed 10/30/20 Page 1 of 3 PagelD# 209

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
DONNELL M. DYER-EL,

Petitioner,
Vv. Civil Action No. 3:19CV365

MARK J. BOLSTER,

Respondent.

MEMORANDUM OPINION

Donnell M. Dyer-El, a District of Columbia Code Offender incarcerated in the Federal
Correctional Complex in Petersburg, Virginia, proceeding pro se, submitted a 28 U.S.C. § 2241
Petition. (ECF No. 6.) The matter is before the Court on Dyer-El’s Motion for Reconsideration
of the June 29, 2020 decision that dismissed his action. For the reasons set forth below, the Motion
for Reconsideration (ECF No. 23) will be DENIED.

I. Procedural History

In his § 2241 Petition, Dyer-El challenged his 1998 convictions in the Superior Court for
the District of Columbia for first-degree murder while armed, possession of a firearm during the
commission of a crime of violence, carrying a pistol without a license (“CPWL”), and obstruction
of justice. By Memorandum Opinion and Order entered on June 29, 2020, the Court dismissed
the action and Dyer-El’s claims for want of jurisdiction because they could not be pursued in a 28
U.S.C. § 2241 petition. Dyer-El v. Bolster, No. 3:19CV365, 2020 WL 3513695, at *3 (E.D. Va.
June 29, 2020). The Court further noted that under the somewhat convoluted law that governs
District of Columbia Code Offenders, Dyer-E] could pursue his claim of ineffective assistance of
appellate counsel in this Court in a 28 U.S.C. § 2254 petition. Jd The Clerk mailed the appropriate

form to Dyer-El to the extent that he wanted to pursue that claim in this Court.
Case 3:19-cv-00365-JAG-RCY Document 27 Filed 10/30/20 Page 2 of 3 PagelD# 210

Thirty days later, on July 29, 2020, Dyer-El executed and presumably mailed his Motion
for Reconsideration to this Court.! Accordingly, the Court will consider the motion as one seeking
relief under Federal Rule of Civil Procedure 60(b). See MLCAuto., LLC v. Town of S. Pines, 532
F.3d 269, 277-78 (4th Cir. 2008) (stating that filings made within twenty-eight days after the entry
of judgment are construed as Rule 59(e) motions (citing Dove v. CODESCO, 569 F.2d 807, 809
(4th Cir. 1978))); In re Burnley, 988 F.2d 1, 2-3 (4th Cir. 1992) (concluding post-judgment motion
filed outside the period for filing a Rule 59(e) should be considered a Rule 60(b) Motion).

III. Analysis

“[R]econsideration of a judgment after its entry is an extraordinary remedy which should
be used sparingly.” Pac. Ins. Co. v. Am. Nat'l Fire Ins. Co., 148 F.3d 396, 403 (4th Cir. 1998)
(citation omitted) (internal quotation marks omitted). A party seeking relief under Federal Rule
of Civil Procedure 60(b) must make a threshold showing of “timeliness, a meritorious defense, a
lack of unfair prejudice to the opposing party, and exceptional circumstances.” Dowell v. State
Farm Fire & Cas. Auto. Ins. Co., 993 F.2d 46, 48 (4th Cir. 1993) (quoting Werner v. Carbo, 731
F.2d 204, 207 (4th Cir. 1984)). After a party satisfies this threshold showing, “he [or she] then
must satisfy one of the six specific sections of Rule 60(b).” /d. (citing Werner, 731 F.2d at 207).
Furthermore, a litigant cannot use Rule 60(b) simply to request “reconsideration of legal issues
already addressed in an earlier ruling.” CNF Constructors, Inc. v. Donohoe Constr. Co., 57 F.3d
395, 401 (4th Cir. 1995) (citing United States v. Williams, 674 F.2d 310, 313 (4th Cir. 1982)).

Dyer-E]l fails to demonstrate that he is entitled to relief under Rule 60(b). Although Dyer-
El contends that the Court’s dismissal of the action was wrong, he fails to explain as a matter of

fact and law why that is so. Instead, the majority of Dyer-El’s Motion for Reconsideration is

 

! The Court deems the Motion for Reconsideration filed as of that date. See Houston v. Lack, 487
U.S. 266, 276 (1988).
Case 3:19-cv-00365-JAG-RCY Document 27 Filed 10/30/20 Page 3 of 3 PagelD# 211

devoted to insisting that the Court should appoint counsel to assist in filing any further habeas
petition. It is well established that “the initial burden of presenting a claim [for] post-conviction
relief usually rests upon the indigent prisoner himself with such help as he can obtain within the
prison walls or the prison system.” Johnson v. Avery, 393 U.S. 483, 488 (1969). “In most federal
courts, it is the practice to appoint counsel in post-conviction proceedings only after a petition for
post-conviction relief passes initial judicial evaluation and the court has determined that issues are
presented calling for an evidentiary hearing” or that the matter cannot be adequately litigated
without the assistance of counsel. Jd. at 487 (emphases added) (citing Taylor v. Pegelow, 335 F.2d
147 (4th Cir. 1964), and United States ex rel. Marshall v. Wilkins, 338 F.2d 404 (2d Cir. 1964)).
If Dyer-E] files a § 2254 petition and the interests of justice warrant the appointment of counsel,
the Court will appoint counsel to represent Dyer-El. The Motion for Reconsideration (ECF No.
23) will be DENIED.

An appropriate Order shall accompany this Memorandum Opinion.

Isf i

John A. Gibney, Jr. Ze
Date: 2 October 2020 United States District Jadge
Richmond, Virginia

 

 

 

 
